DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
 Applicant argues it would be premature to file a terminal disclaimer, see applicant’s remarks pp. 9. Examiner respectfully disagrees as the claims could 
 Applicant’s remarks regarding rejections made under U.S.C. 102 and 103 have been considered and examiner withdraws rejections made under U.S.C. 102 and 103 in view of applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,417,118. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Pending Application: 16,572,572
Patent No. 10,417,118
1. A computer-implemented method for development-time awareness of a production dependency injection environment, wherein the method is carried out in a software development or test environment comprising: retrieving metadata relating to configuration data of injection sources and target injection sites in applications of a configured target production server or a representation of a configured target production server; determining the injection sources present in the production environment using the metadata, wherein the data includes location parameter data used by the applications, archives present on the location, injectable objects present in the archives, target injection sites in the archives, and class and qualifier information of injection objects; forming a configuration data structure cross-referencing target injection sites and injectable sources determined from the configuration data wherein the configuration data structure is associated with the production server and available to the software development or test environment; and referencing the configuration data structure to carry out dependency injection related features in the software development or test environment.
1. A computer-implemented method for development-time awareness of a production dependency injection environment, wherein the method is carried out in a software development or test environment comprising: retrieving metadata relating to configuration data of injection sources and target injection sites in applications of a configured target production server or a representation of a configured target production server; determining the injection sources present in the production environment using the metadata, wherein the data includes location parameter data used by the applications, archives present on the location, injectable objects present in the archives, target injection sites in the archives, and class and qualifier information of injection objects, wherein the data is used to form a two-dimensional table data structure with the rows of the table representing "TO" and the columns representing "FROM"; forming a configuration data structure cross-referencing target injection sites and injectable sources determined from the configuration data wherein the configuration data structure is associated with the production server and available to the software development or test environment; and referencing the configuration data structure to carry out dependency injection related features in the software development or test environment.
2. The method as claimed in claim 1, wherein referencing the configuration data structure to carry out dependency injection related features in the software development or test environment includes looking-up the configuration data structure for selection of possible target injection sites for an injection source.
2. The method as claimed in claim 1, wherein referencing the configuration data structure to carry out dependency injection related features in the software development or test environment includes looking-up the configuration data structure for selection of possible target injection sites for an injection source.
3. The method as claimed in claim 1, wherein referencing the configuration data structure to carry out dependency injection related features in the software development or test environment GB820160729US01Page 35 of 41includes looking-up the configuration data structure for selection of possible injection sources for a target injection site.
3. The method as claimed in claim 1, wherein referencing the configuration data structure to carry out dependency injection related features in the software development or test environment GB820160729US01Page 35 of 41includes looking-up the configuration data structure for selection of possible injection sources for a target injection site.
4. The method as claimed in claim 1, including: providing assisted refactoring of dependency injections by referencing the configuration data structure ensuring correct code refactoring across multiple affected code locations and allowing visibility of any impact to the production server.
4. The method as claimed in claim 1, including: providing assisted refactoring of dependency injections by referencing the configuration data structure ensuring correct code refactoring across multiple affected code locations and allowing visibility of any impact to the production server.
5. The method as claimed in claim 1, including: providing remote debugging of the software by referencing the configuration data structure with a simulation being resolved correctly for an implementation that is going to be injected in the production server.
5. The method as claimed in claim 1, including: providing remote debugging of the software by referencing the configuration data structure with a simulation being resolved correctly for an implementation that is going to be injected in the production server.
6. The method as claimed in claim 1, including: building an injections data structure of a network of injections between implementations and updating the network after a change to the production server.
6. The method as claimed in claim 1, including: building an injections data structure of a network of injections between implementations and updating the network after a change to the production server.
7. The method as claimed in claim 3, wherein when the selection of possible injection sources for a target injection site includes more than one possible valid injection source, including: flagging an error; offering a qualifier refactoring action; or converting the injection to a skeleton code for selecting the instance.
7. The method as claimed in claim 3, wherein when the selection of possible injection sources for a target injection site includes more than one possible valid injection source, including: flagging an error; offering a qualifier refactoring action; or converting the injection to a skeleton code for selecting the instance.
8. The method as claimed in claim 3, wherein when the selection of possible injection sources for a target injection site has no valid injection source, including: offering widening of a too narrow injection source type; or suggesting amendment of a location parameter.
8. The method as claimed in claim 3, wherein when the selection of possible injection sources for a target injection site has no valid injection source, including: offering widening of a too narrow injection source type; or suggesting amendment of a location parameter.
9. The method as claimed in claim 1, wherein the configuration data relates to installed applications and resolved injections or a new application configuration and is provided as infrastructure as code where a subset of the production infrastructure configuration is embodied as an artifact on request.
9. The method as claimed in claim 1, wherein the configuration data relates to installed applications and resolved injections or a new application configuration and is provided as infrastructure as code where a subset of the production infrastructure configuration is embodied as an artifact on request.
10. The method as claimed in claim 1, wherein retrieving metadata relating to configuration data of the configured target production server retrieves from the production server when the development or test environment is started or refreshed.
10. The method as claimed in claim 1, wherein retrieving metadata relating to configuration data of the configured target production server retrieves from the production server when the development or test environment is started or refreshed.
Claims 11-19
Claims 11-19 is similar to pending application 16/572,572 except for the added limitation in claim 11 of “wherein the data is used to form a two-dimensional table data structure with the rows of the table representing "TO" and the columns representing "FROM"”.

Claim 20 is similar to pending application 16/572,572 except for the added limitation in claim 20 of “wherein the data is used to form a two-dimensional table data structure with the rows of the table representing "TO" and the columns representing "FROM"”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193